 

Exhibit 10.1

 

SEVENTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

This Seventh Amendment to Loan and Security Agreement is entered into as of July
17, 2018 (the “Amendment”), by and between EAST WEST BANK (“Bank”) and IDENTIV,
INC. (“Parent”) and 3VR Security, Inc. (“Target”). Parent and Target are each
referred to herein as a “Borrower” and collectively as the “Borrowers”.

RECITALS

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of February 8, 2017, as amended from time to time, including pursuant to that
certain First Amendment to Loan and Security Agreement dated as of March 27,
2017, that certain Second Amendment to Loan and Security Agreement dated as of
December 19, 2017, that certain Third Amendment to Loan and Security Agreement
dated as of January 30, 2018, that certain Fourth Amendment to Loan and Security
Agreement dated as of February 5, 2018, that certain Fifth Amendment to Loan and
Security Agreement dated as of March 6, 2018 and that certain Sixth Amendment to
Loan and Security Agreement dated as of April 14, 2018 (collectively, the “Loan
Agreement”).  The parties desire to amend the Loan Agreement in accordance with
the terms of this Amendment.  

NOW, THEREFORE, the parties agree as follows:

1.Bank hereby consents to the subleasing of Target’s leased location at 814
Mission Street, San Francisco, California, which shall constitute a “Permitted
Investment” under the Loan Agreement, subject Bank’s receipt of the fully
executed sublease agreement and the limited guaranty of sublease executed by the
parent entity of the sublessee.

2.The following is added as a new clause (j) to the end of the definition of
“Permitted Indebtedness” set forth in Section 1.1 of the Agreement:

(j) Indebtedness consisting of the Contingent Obligations of Parent with respect
to a Guaranty of Lease entered into by Parent in favor of Bulletin Building
Owner, LLC, the landlord of Target’s leased property at 814 Mission Street, San
Francisco, California.

3.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.  Each
Borrower ratifies and reaffirms the continuing effectiveness of all agreements
entered into in connection with the Agreement.

4.Each Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

5.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.  Notwithstanding the
foregoing, Borrowers shall deliver all original signed documents requested by
Bank no later than five (5) Business Days following the date of execution.

 

--------------------------------------------------------------------------------

 

6.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)this Amendment, duly executed by Borrowers;

(b)payment of all Bank Expenses incurred through the date of this Amendment; and

(c)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[remainder of this page intentionally left blank]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

IDENTIV, INC.

 

 

 

 

 

 

By:

 

/s/ Sandra Wallach

 

 

 

Name:

 

Sandra Wallach

 

 

 

Title:

 

CFO

 

 

3VR SECURITY, INC.

 

 

 

 

 

 

By:

 

/s/ Sandra Wallach

 

 

 

Name:

 

Sandra Wallach

 

 

 

Title:

 

CFO

 

 

EAST WEST BANK

 

 

 

 

 

 

By:

 

/s/ Kelvin Chan

 

 

 

Name:

 

Kelvin Chan

 

 

 

Title:

 

Managing Director

 

 